United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
                IN THE UNITED STATES COURT OF APPEALS       August 18, 2004
                        FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                             No. 03-41670
                         Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RONALD DAVID COLONE,
                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:01-CR-253-1
                        --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Ronald David Colone

(“Colone”) has requested leave to withdraw from this appeal and

has filed a brief as required by Anders v. California, 386 U.S.

738 (1967).    Colone has received a copy of counsel’s motion and

brief but has not filed a response.    Our independent review of

the brief and the record discloses no nonfrivolous issues for

appeal.   Counsel’s motion for leave to withdraw is GRANTED,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-41670
                                 -2-

counsel is excused from further responsibilities, and the appeal

is DISMISSED.   See 5TH CIR. R. 42.2.